Title: From Alexander Hamilton to James Nicholson, 20 July 1795
From: Hamilton, Alexander
To: Nicholson, James


Sir
New York Monday July 20. 1795.
The unprovoked rudeness and insult which I experienced from You on Saturday leaves me no option but that of a meeting with You, the object of which You will readily understand. I propose to You for the purpose Pawlus Hook as the place and monday next eleven o’clock as the time. I should not fix so remote a day but that I am charged with trusts for other persons which will previously require attention on my part. My friend Col. Fish who is to deliver You this will accompany me.
I am &c.   Your humble Servt.

A. Hamilton
Commodore Nicholson.

